Citation Nr: 1729314	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  12-31 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a heart disability, to include ischemic heart disease (IHD).  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for lumps/lipomas on the right arm.  

5.  Entitlement to service connection for lumps/lipomas on the left arm.  

6.  Entitlement to service connection for lumps/lipomas on the chest.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge in March 2017.  Additional evidence was submitted and the Veteran waived initial RO consideration.  See 38 C.F.R. § 20.1304(c).

The issues with respect to a heart disability and a psychiatric disorder have been recharacterized as reflected on the title page in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009) and to comport with the evidence.  

The psychiatric disorder claim is addressed in the decision below.  The remaining claims are addressed in the remand section following the decision.  


FINDING OF FACT

The Veteran has PTSD and major depressive disorder related to combat service in Vietnam.  

CONCLUSION OF LAW

The criteria for service connection for PTSD and major depressive disorder are met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Establishment of service connection for PTSD in particular requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f). 

For both standard claims and PTSD claims, lay evidence may establish in-service incurrence when based on combat service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.304(d), 3.304(f)(2).

II.  Analysis

The Veteran seeks service connection for PTSD.  He asserts that he has psychiatric symptoms related to experiences during combat service in Vietnam.  

Initially, the Board notes that a November 2016 record reflects that the Veteran failed to report for a scheduled VA examination in October 2016.  A November 2016 submission states that the Veteran was out of the country at the time of the scheduled examination.  Regardless, the Board finds there is sufficient evidence for a determination.  

The Veteran's DD FORM 214 reflects his military occupational specialty (MOS) was combat engineer.  His personnel records show service in Vietnam and that he participated in operations against the enemy in Vietnam from September 1966 to October 1967.  Thus, the record establishes that the Veteran engaged in combat during service in Vietnam.  As his claimed stressors, to include having engaged in hand-to-hand combat with the enemy while alone in the jungle, are consistent with the circumstances, conditions and hardships of his combat service, the occurrence of the in-service stressors is established.  See 38 C.F.R. § 3.304(f)(2).

Further supporting the Veteran's contention is a December 2016 VA treatment record noting the Veteran's history being fearful of being killed at all times during service in the jungle in Vietnam.  It was noted that the Veteran had strong emotional and physiological responses when describing the episodes of the traumatic experiences, and that he had the same intense emotional response as he recounted the experiences.  The diagnoses were PTSD and major depressive disorder.  

Significantly, a January 2017 VA report from the Veteran's VA psychiatrist reflects the Veterans history of depressive symptoms having had their onset shortly after separation, with a chronic depressive mood, as well as nightmares and recurrent and intrusive memories, hypervigilance, irritability, social avoidance, and anxiety.  It was determined that the Veteran had major depressive disorder, as well as chronic PTSD, related to traumatic experiences during combat service in Vietnam.  

The Board notes that although an August 2011 VA examination report notes that the Veteran did not meet the criteria for a diagnosis of PTSD, an adequate rationale for the opinion was not provided thereby diminishing the probative value of the opinion, if any.  Moreover, a July 2011 VA examination report states that the Veteran's PTSD had its onset during service in 1968, with symptoms noted to include loss of sleep and recurring thoughts of combat operations.  

The Board finds the January 2017 opinion of the Veteran's VA psychiatrist to be adequate and highly probative because the relevant evidence was considered and a rationale for the conclusion reached was provided.  In addition, the opinion is not inconsistent with the contemporaneous evidence, or the July 2011 VA opinion and December 2016 VA treatment records.  

In consideration of this evidence, and when reasonable doubt is resolved in the Veteran's favor, the Board finds that the Veteran's PTSD and major depressive disorder are a result of combat service in Vietnam.  Therefore, service connection for PTSD and major depressive disorder is warranted.  


ORDER

Service connection for PTSD and major depressive disorder is granted.  


REMAND

The remaining issues for which the Veteran seeks service connection are a heart disability, to include IHD; hypertension; and lumps/lipomas on the chest and both arms.  The Veteran maintains that the symptoms are related to service, to include presumed exposure to herbicides during service in Vietnam.  

With respect to service connection for heart disease and hypertension, and although the July 2011 VA examination report notes that the Veteran did not have IHD, a January 2013 VA letter to the Veteran states that the Veteran's chest pain on exertion, considered with his hypertension and service-connected diabetes mellitus, raised concern as to blockages in his heart that would put him at risk for heart attack.  Electrocardiogram (EKG) was noted to be not completely normal.  As such, the Board finds that another VA examination is warranted to determine if the Veteran in fact has IHD.  

The Board notes that although a stress test was recommended in January 2013, at the Board hearing in March 2017, the Veteran stated that he was undecided as to whether he would undergo the associated diagnostic testing due to safety concerns.  Nevertheless, in view of the evidence and the Veteran's assertions, the Veteran should be afforded an opportunity for a new VA examination with respect to the nature and etiology of any heart disability.  The Board notes that when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without good cause, fails to report for an examination scheduled in conjunction with the claim, the claim shall be rated based upon the evidence of record.  38 C.F.R. § 3.655.  

Further, and although the July 2011 VA examination report notes that the Veteran's hypertension was essential hypertension and unrelated to service-connected diabetes mellitus, an opinion has not yet been provided as to the possibility of a relationship between the Veteran's hypertension and his presumed exposure to herbicide agents, such as Agent Orange.  The Board notes that, although hypertension is not listed as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e), the National Academy of Sciences Institute of Medicine (NAS) has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  See 77 Fed. Reg. 47924, 47926-927 (Aug. 10, 2012).  Thus, a remand for a medical opinion is warranted for the hypertension claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

In addition to presumptive service connection due to herbicide exposure as addressed above, there is a presumption of service connection for diseases associated with exposure to contaminants in the water supply at Camp Lejeune.  See 38 C.F.R. § 3.307(a)(7).  Service personnel records show that the Veteran had the requisite amount of service (no less than 30 days) during the appropriate time period for the presumption of exposure to contaminants to apply.  Although the Veteran's appeal does not currently include a claim for a listed disease for which presumptive service connection applies, see 38 C.F.R. § 3.309 (f), direct service connection is still a possible theory of entitlement as the presumed exposure constitutes an in-service injury.  See 38 C.F.R. § 3.307(a)(7)(iv).  

The Board notes that VA assumes that any Veteran claimant who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated Camp Lejeune's water supply between 1957 and 1987.  Contaminants of the Camp Lejeune water supply included trichloroethylene (TCE), perchloroethylene (PCE), benzene, and other volatile organic compounds. Currently, the Center for Disease Control (CDC) reports hypertension as a potential cardiac effect for persons exposed to TCE.  Also, the CDC warns that exposure to PCE may cause arrhythmia or cardiomyopathy.  The suggestive evidence of an association can arguably be sufficient to establish an "indication" that the current disability "may be related" to exposure to contaminated water at Camp Lejeune, as contemplated by 38 U.S.C.A. § 5103A(d)(2)(B).  

An opinion regarding any potential etiological relationship between the exposure and a heart disability and hypertension does not appear to be associated with the claims file.  As such, VA opinions should be obtained in that respect.

With respect to lumps/lipomas on the arms and chest, the July 2011 VA examination report reflects a history of lumps/lipomas developing after service in 1985, and surgical removal of lumps in the bilateral arms, face, and left forearm in 1986 was noted.  At the March 2017 Board hearing, however, the Veteran testified that the lumps began developing shortly after service in Vietnam, that the lumps increased in size over the years, and that despite having some lumps removed, there are still lumps remaining, which are painful at times.  In view of the evidence and the Veteran's assertions, the Board finds that the July 2011 VA examination is not completely adequate for a determination.  As such, a another VA examination is warranted with respect to lumps/lipomas on the arms and chest regarding any potential etiological relationship between his conditions and service, to include presumed exposure to herbicide agents and contaminants in the water supply at Camp Lejeune.  

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain complete VA treatment records since March 2017.  

2.  After completion of the above, schedule the Veteran for a VA examination by an appropriate medical professional in connection with the heart disability and hypertension claims.  The entire claims file should be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

The examiner should first determine whether the Veteran has a heart disability that can be characterized as IHD.

The examiner should then provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension and any heart disability had its onset during, or within the initial year after service, or is otherwise related to his active service.  

The opinion should include consideration of the Veteran's presumed exposure to certain herbicide agents, such as Agent Orange, as the NAS has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  

The opinion should also include consideration of the Veteran's exposure to contaminated water at Camp Lejeune, as the CDC reports hypertension as a potential cardiac effect for persons exposed to TCE, and that exposure to PCE may cause arrhythmia or cardiomyopathy.  

The examiner should provide a complete rationale or explanation for all opinions reached.  

3.  Also, Schedule the Veteran for a VA examination by an appropriate medical professional in connection with the lumps/lipomas claims.  The entire claims file should be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

The examiner should provide a diagnosis(es) for the Veteran's claimed skin condition.

The examiner should then provide an opinion as to whether it is at least as likely as not that the Veteran's lumps/lipomas of the arms and chest had their onset during, or are otherwise related to, his active service, including presumed exposure to certain herbicide agents, such as Agent Orange and/or contaminated water at Camp Lejeune.  

In rendering the opinion, the examiner should address the Veteran's lay statements, to include with respect to the onset of lumps/lipomas shortly after service in Vietnam.  

The examiner should provide a complete rationale or explanation for all opinions reached.  

4.  Finally, readjudicate the issues remaining on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


